In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 13-1821
MARK SUESZ,
                                                Plaintiff-Appellant,

                                 v.

MED-1 SOLUTIONS, LLC,
                                               Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
          Southern District of Indiana, Indianapolis Division.
      No. 1:12-cv-1517-WTL-MJD — William T. Lawrence, Judge.
                     ____________________

       ARGUED APRIL 16, 2014 — DECIDED JULY 2, 2014
                     ____________________

   Before WOOD, Chief Judge, and POSNER, FLAUM,
EASTERBROOK, KANNE, ROVNER, WILLIAMS, SYKES, TINDER, and
HAMILTON, Circuit Judges.
    HAMILTON and POSNER, Circuit Judges. The federal Fair
Debt Collection Practices Act (“FDCPA”) requires a collector
of consumer debts to file its debt-collection suit in the “judi-
cial district or similar legal entity” where the contract was
signed or where the debtor resides. 15 U.S.C. § 1692i. This
appeal requires us to apply this statutory language to the
2                                                   No. 13-1821

nine small claims courts in Marion County, Indiana, which
together hear some 70,000 civil cases each year. This inter-
pretive issue has significant consequences not only for con-
sumer debtors and debt collectors in Marion County but also
for parties to debt-collection suits in other court systems
that, depending on the answer to the interpretive question,
may be vulnerable to abusive forum-shopping by debt col-
lectors.
   Defendant Med-1 Solutions, LLC filed suit in the Pike
Township of Marion County Small Claims Court to collect a
consumer debt from plaintiff Mark Suesz. The plaintiff al-
leges that the defendant violated § 1692i by filing in that
court because the contract was not signed in Pike Township
and the plaintiff does not live there.
    In Newsom v. Friedman, 76 F.3d 813 (7th Cir. 1996), a panel
of this court held that the intra-county districts used to de-
lineate the venue of small claims cases in Illinois’s Cook
County Circuit Court were not separate judicial districts for
purposes of § 1692i. In this case, the district court and a split
panel of this court followed the reasoning of Newsom to hold
that the township small claims courts in Marion County are
likewise not separate judicial districts; rather, the entire
county is the relevant district, giving the debt collector a
wide choice of venue. Suesz v. Med-1 Solutions, LLC, 734 F.3d
684 (7th Cir. 2013). We granted the plaintiff’s petition for re-
hearing en banc.
    We conclude that the correct interpretation of “judicial
district or similar legal entity” in § 1692i is the smallest geo-
graphic area that is relevant for determining venue in the
court system in which the case is filed. See Hess v. Cohen &
Slamowitz LLP, 637 F.3d 117, 123–24 (2d Cir. 2011). For the
No. 13-1821                                                     3

small claims courts in Marion County, that smallest area is a
township. We therefore reverse the judgment of the district
court. We also overrule Newsom, which adopted a test based
on details of court administration rather than on the appli-
cable venue rules.
I. The Factual Allegations
    Because the district court dismissed this action under
Federal Rule of Civil Procedure 12(b)(6) for failure to state a
claim, we review its decision de novo and treat as true the fac-
tual allegations of the complaint, giving the plaintiff the ben-
efit of favorable inferences from those allegations. E.g., Mar-
shall-Mosby v. Corporate Receivables, Inc., 205 F.3d 323, 326 (7th
Cir. 2000) (reversing dismissal of FDCPA complaint).
    Mark Suesz, who resides in Hancock County, which is
immediately east of Marion County, owed money to Com-
munity North Hospital. The hospital, which is located in
Lawrence Township in the northeast corner of Marion Coun-
ty, turned the debt over to Med-1 Solutions for collection.
Med-1 sued Suesz in the Pike Township Small Claims Court.
Pike Township is in the northwest corner of Marion County.
The court issued a judgment against Suesz for $1,280. The
validity of that judgment is not questioned in this federal
lawsuit.
    Suesz then filed this action under the Fair Debt Collec-
tion Practices Act, asserting that Med-1 has a practice of fil-
ing collection lawsuits in Marion County in small claims
courts located in townships where the debtor defendants
neither live nor signed the contracts on which they are being
sued. Suesz moved to certify a plaintiff class, but the district
court dismissed the case without acting on the motion. On
4                                                  No. 13-1821

the basis of our decision in Newsom, the district court con-
cluded that the townships of Marion County are not “judi-
cial districts” for purposes of § 1692i and so dismissed
Suesz’s suit. Suesz v. Med-1 Solutions, LLC, No. 1:12-cv-1517-
WTL-MJD, 2013 WL 1183292 (S.D. Ind. March 21, 2013).
II. The Fair Debt Collection Practices Act
    The Fair Debt Collection Practices Act seeks “to eliminate
abusive debt collection practices by debt collectors.”
15 U.S.C. § 1692(e); see Muha v. Encore Receivable Mgmt., Inc.,
558 F.3d 623, 629 (7th Cir. 2009); Jacobson v. Healthcare Finan-
cial Services, Inc., 516 F.3d 85, 89 (2d Cir. 2008). Consumer
debts covered by the Act are usually too small to justify a
lawsuit unless the suit is promptly defaulted, thereby ena-
bling the debt collector to obtain—without incurring signifi-
cant litigation cost—a judgment that it can use to garnish the
debtor’s wages. Given “the costs of litigation and the diffi-
culties establishing the debt, when a debt collector cannot
get payment through phone calls and letters and it has to go
to court, the debt collector will often rely on default judg-
ments as the last resort.” O’Rourke v. Palisades Acquisition
XVI, LLC, 635 F.3d 938, 940 (7th Cir. 2011).
    As this case illustrates, one common tactic for debt collec-
tors is to sue in a court that is not convenient to the debtor,
as this makes default more likely; or in a court perceived to
be friendly to such claims; or, ideally, in a court having both
of these characteristics. In short, debt collectors shop for the
most advantageous forum. By imposing an inconvenient fo-
rum on a debtor who may be impecunious, unfamiliar with
law and legal processes, and in no position to retain a lawyer
(and even if he can afford one, the lawyer’s fee is bound to
exceed the debt itself), the debt collector may be able to ob-
No. 13-1821                                                     5

tain through default a remedy for a debt that the defendant
doesn’t actually owe.
    The FDCPA is designed to protect consumer debtors
against unscrupulous methods of consumer debt collection.
Thus in Phillips v. Asset Acceptance, LLC, 736 F.3d 1076 (7th
Cir. 2013), we held that the Act was violated by the disrepu-
table tactic of suing a debtor after the statute of limitations
has expired; the debt collector hopes that the debtor will be
unaware that he has a complete defense to the suit and so
will default, which will enable the debt collector to garnish
the debtor’s wages. Abusive forum‐shopping is another im-
proper method of collecting consumer debts. Accordingly,
the Act provides that unless the debt sued on is secured by
real estate, a debt collector can sue to collect it “only in the
judicial district or similar legal entity—(A) in which such
consumer signed the contract sued upon; or (B) in which
such consumer resides at the commencement of the action.”
15 U.S.C. § 1692i(a)(2). (If real estate is security for the loan,
the suit must be brought where the property is located,
§ 1692i(a)(1); that will usually be an advantageous venue
from the debtor’s standpoint.) A violation makes the debt
collector liable to the debtor for statutory and actual damag-
es, as well as attorney fees. § 1692k.
    Unfortunately the key statutory term—“judicial dis-
trict”—is vague. The FDCPA does not define it, and as we
explain below the phrase has no general definition or mean-
ing that can resolve this dispute. In Indiana, Illinois, and
most other states, state trial courts usually are organized by
county for purposes of both court administration and venue.
When that is so, it may seem natural to interpret the statuto-
ry term as referring to the county in which the debtor lives
6                                                  No. 13-1821

or the contract giving rise to the debt was signed. But terms
that seem plain and easy to apply to some situations can be-
come ambiguous in other situations. This statutory term was
drafted broadly—indicated by the phrase “or similar legal
entity”—presumably so that it could be applied with appro-
priate flexibility to court systems around the country, which
vary in structure and nomenclature. We believe that the term
describes the township small claims courts in Marion Coun-
ty, which we examine next with a particular eye to the rele-
vance of venue rules for interpreting and applying the statu-
tory term “judicial district or similar legal entity.”
    The alternative approach, favored by the panel majority,
would be for the court in an FDCPA case to defer to each
state’s definition of “judicial district.” One problem with that
approach is that “judicial district” is not a defined term in
state law. A deeper problem is that, had Congress been con-
tent to adopt the states’ rules governing jurisdiction and
venue, there would have been no reason to impose venue
limitations on debt collectors, as the federal Act does; the
debt collector could have sued wherever state law permitted
him to sue. The presence of the venue provision in the Act
shows congressional dissatisfaction with allowing state law
to determine where suits to collect consumer debts can be
filed.
   This is not to suggest that the federal law alters state
rules governing jurisdiction and venue. Federal law merely
imposes a limit on which state courts having jurisdiction and
venue over a debt collector’s claim the debt collector may
sue in, consistent with the policy of the federal law. There is
nothing unusual or untoward about requiring compliance
with both state and federal rules. Next we explain why the
No. 13-1821                                                   7

township small claims courts in Marion County must be re-
garded as occupying separate judicial districts in order to
enforce the policy of the federal law.
III. The Township Small Claims Courts in Marion County
    Most trial courts in Indiana are county-wide circuit or
superior courts of general jurisdiction. The small claims
courts serving the nine townships in Marion County (which
is coterminous with Indianapolis) are important, high-
volume exceptions. Pursuant to the system established by
the Northwest Ordinance of 1787, the nearly square county
is divided into a grid of nine nearly square townships.
    State law makes the small claims courts of Marion Coun-
try nine separate courts, each designated the “_______
Township of Marion County Small Claims Court,” Ind. Code
§ 33-34-1-2, the blank being the name of the township in
question. Each court has its own judge elected by the voters
of the township. § 33-34-2-1. Each court has jurisdiction over
civil cases founded on contract or tort in which the debt or
damage claimed does not exceed $6,000, exclusive of interest
and attorney fees. § 33-34-3-2. The township small claims
courts are housed, funded, and staffed by the respective
township governments rather than the state or county gov-
ernments. § 33-34-6-1 et seq. “In essence, the Marion County
small claims courts are township-level judicial entities.” In re
Mandate of Funds for Center Township of Marion County Small
Claims Court, 989 N.E.2d 1237, 1239 (Ind. 2013) (resolving
disputes between one township court and the township’s
governing bodies over court’s funding, location, and admin-
istration).
8                                                          No. 13-1821

    These smaller judicial districts were established for the
convenience of litigants and the avoidance of docket conges-
tion, but the panel’s decision gave debt collectors suing in
Marion County the choice of which of the nine courts to sue
in, just as if the nine were one. The debt collector thus could
choose the township court that was most inconvenient for
the defendant, friendliest to creditors, or both. To adopt this
interpretation would undermine the venue provision of the
Fair Debt Collection Practices Act. It would amount to say-
ing that Congress had created the provision with one hand
and simultaneously nullified it with the other.
  Indiana’s current statute determining venue, Indiana
Code § 33-34-3-1, makes venue depend on townships in a
small claims suit in Marion County. 1




1 Indiana Code § 33-34-3-1 reads in its entirety:

     (a) Except for a claim between landlord and tenant, a case within the
jurisdiction of a small claims court may be:
    (1) venued;
    (2) commenced; and
    (3) decided;
in any township small claims court within the county. However, upon a
motion for change of venue filed by the defendant within ten (10) days of
service of the summons, the township small claims court shall determine
in accordance with subsection (b) whether required venue lies with the
court or with another small claims court in the county in which the small
claims court action was filed.
    (b) The venue determination to be made under subsection (a) must
be made in the following order:
No. 13-1821                                                               9

    When defendant Med-1 Solutions sued plaintiff Suesz in
the Pike Township small-claims court, the applicable court
rule that had been promulgated by the Indiana Supreme
Court provided for broader venue than the current state
statute. Small Claims Rule 12 then read in relevant part:
    (A) Proper venue. Proper venue for a case filed in the
    small claims docket of a Circuit, Superior, or County
    Court shall be in the county where the transaction or
    occurrence actually took place or where the obligation
    was incurred or is to be performed, or where one of

    (1) In an action upon a debt or account, venue is in the township
where any defendant has consented to venue in a writing signed by the
defendant.
    (2) Venue is in the township where a transaction or occurrence giv-
ing rise to any part of the claim took place.
    (3) Venue is in the township (in a county of the small claims court)
where the greater percentage of individual defendants included in the
complaint resides, or, if there is not a greater percentage, the place where
any individual named as a defendant:
    (A) resides;
    (B) owns real estate; or
    (C) rents an apartment or real estate or where the principal office or
place of business of any defendant is located.
    (4) Venue is in the township where the claim was filed if there is no
other township in the county in which the small claims court sits in
which required venue lies.
   (c) Venue of any claim between landlord and tenant must be in the
township where the real estate is located.
    (d) If a written motion challenging venue is received by the small
claims court, the court shall rule whether required venue lies in the
township of filing.
10                                                       No. 13-1821

     the defendants resides or has his or her place of em-
     ployment at the time the complaint is filed.

     Proper venue of any claim between landlord and ten-
     ant … filed in county small claims courts created pur-
     suant to IC 33-34-1-2 [i.e., township courts in Marion
     County] shall be in the county and township division
     of the Small Claims Court where the real estate is lo-
     cated.
    The differences between the venue court rule and the
venue statute reflect significant changes in the small claims
courts that were made in 1999 to settle a Voting Rights Act
lawsuit, but to which the court rules were not conformed un-
til much later. 2
    Before 1999, the small claims courts in the nine townships
had been organized as divisions of the Marion Superior
Court, and both the venue statute and the venue rule speci-
fied venue by township rather than by county only for land-
lord-tenant claims. For all other cases venue was county-
wide. The problem under the Voting Rights Act was that the
nine judges of those small claims divisions of the Marion
Superior Court were each elected by only one township, but
all exercised authority over disputes arising throughout the
county. The nine townships differed dramatically in terms of
overall population and racial composition. The combination


2 Small Claims Rule 12 was amended effective January 1, 2014, to con-
form the venue requirements for the township small claims courts to the
more demanding Indiana statute and to direct the judges of those courts
to act sua sponte to order dismissal or a change of venue to a correct
township.
No. 13-1821                                                  11

of election-by-township and countywide authority substan-
tially diluted the voting power of African-Americans.
    After a federal district court denied the defendants’ mo-
tion for summary judgment in Anderson v. Mallamad, No. IP-
94-1447-C H/G, 1997 WL 35024766 (S.D. Ind. March 28, 1997),
the parties to the voting rights suit settled by agreeing to the
enactment of state legislation that would retain the election
of judges by township but make each township court much
more independent and—critically for the present case—
provide for venue by township. See Ind. Pub. L. 95-1999. Ty-
ing together the election district for the judge and the venue
of the court provided an arguable justification for what
would otherwise have been unacceptable disparities in vot-
ing populations in judicial elections. See Houston Lawyers’
Ass’n v. Attorney General of Texas, 501 U.S. 419, 426–27 (1991)
(state’s interest in maintaining link between a state district
judge’s jurisdiction and the area of residency of his or her
voters was a legitimate factor as part of “totality of circum-
stances” in deciding whether arrangement violated 42 U.S.C.
§ 1973).
    But even after the 1999 statutory changes a defendant
sued in the wrong township court had to appear in that
court (within just ten days) in order to move for a change of
venue. If he missed the deadline, he was stuck in that court,
however inconvenient for him. Moreover, as the panel opin-
ion in this case pointed out, 734 F.3d at 690–91, the 1999 leg-
islation did not make the township small claims courts en-
tirely independent of one another or of the Marion Circuit
Court. The circuit judge was required to “extend aid and as-
sistance to the judges in the conduct of the township small
claims courts,” Ind. Code § 33-34-1-5, and to “make and
12                                                No. 13-1821

adopt uniform rules for conducting the business of the small
claims court,” § 33-34-3-6, and was empowered to transfer
cases from one township small claims court to another, § 33-
34-5-1, and to arrange for the judges of the township small
claims courts to substitute for each other with the consent of
the respective judges. § 33-34-5-3.
    An investigation of the township courts by a task force of
two Indiana Court of Appeals judges identified serious ven-
ue problems in those courts. Small Claims Task Force, Re-
port on the Marion County Small Claims Courts, pp. 13–14
www.in.gov/judiciary/files/pubs-smclaims-rept-2012.pdf
(visited July 2, 2014). Many defendants are unaware of their
right to ask the courts to transfer a case to the townships
where they live. Id. at 13. And paradoxically, although town-
ship courts were intended to be more convenient for parties,
they could be less convenient than if the venue were county-
wide. The combination of the size of the county, the nine
court locations, limited public transportation other than to
and from the center of the county, and the debt collectors’
ability to file in any township made it harder for many small
claims defendants in Marion County to get to court than it
was for defendants in counties in which the courts were cen-
trally located. Id. at 14.
  The task force also acknowledged concerns that “large-
volume filers appear to file their cases in township courts
that appear to provide outcomes favorable to them or pro-
vide less oversight for settlement negotiations and settle-
ment agreements,” and that townships have an incentive to
pressure judges to “favor large-volume filers in order to
generate revenue for the township from filing fees.” Id.
Without specifically endorsing those concerns, the task force
No. 13-1821                                                   13

found that judges who “have made efforts to review settle-
ment terms, as opposed to judges who allegedly rubber-
stamp settlement agreements, have seen dramatic declines in
new filings in their township courts,” as shown by state ju-
dicial statistics. Id.
IV. “Judicial District or Similar Legal Entity”
    The key statutory term that we must interpret—“judicial
district”—is not a term of art. It has no statutory definition,
and it is inherently flexible, enabling it to be adapted to a va-
riety of state court structures.
    The few cases dealing with unusual court structures such
as found in Marion County or in Cook County, Illinois, take
three different approaches to deciding what is a judicial dis-
trict or similar legal entity. First, in Newsom we relied on
what was said to be the plain language of the statute, 76 F.3d
at 816–17, though the language is not plain at all when ap-
plied to the Marion County township courts. Going beyond
the statutory language, a second approach also found in
Newsom and in the panel opinion in the present case focuses
on a variety of details of internal judicial administration that
affect judges and court personnel.
    The third approach, which we adopt, focuses on the state
court venue rules faced by parties and lawyers, and the rele-
vant geographic unit for applying those rules. Under this
approach the relevant judicial district or similar legal entity
is the smallest geographic area relevant to venue in the court
system in which the case is filed. This interpretation of the
statutory term discourages abusive forum-shopping by debt
collectors rather than enabling it. In addition to better serv-
ing the debtor-protective policy of the FDCPA than the alter-
14                                                   No. 13-1821

native approaches, this venue-based approach should be
more predictable and easier to apply than Newsom’s multi-
factor test, which requires consideration of numerous details
of court administration.
     A. Plain Language?
    Newsom held that a “municipal department district” of
the Cook County Circuit Court in Illinois is not a “judicial
district or similar legal entity” under § 1692i. A general order
of that court had established six geographically distinct
“municipal department districts” that would hear civil ac-
tions seeking damages not to exceed $30,000, including
many consumer debt-collection actions. 76 F.3d at 818. An-
other court order directed that civil actions be filed in the
municipal department district where a defendant resided or
the transaction occurred. Id.
    Newsom asserted that “judicial district” in the FDCPA has
a plain meaning that prevents classifying a “municipal de-
partment district” in Cook County as a judicial district. The
opinion relied heavily on the edition of a legal dictionary da-
ting from when the FDCPA was enacted, which defined “ju-
dicial district” as
     one of the circuits or precincts into which a state is
     commonly divided for judicial purposes; a court of
     general original jurisdiction being usually provided in
     each of such districts, and the boundaries of the dis-
     trict marking the territorial limits of its authority; or
     the district may include two or more counties, having
     separate and independent county courts, but in that
     case they are presided over by the same judge.
No. 13-1821                                                                 15

76 F.3d at 817, quoting Black’s Law Dictionary 848 (6th ed.
1990), and noting that the definition in the 4th edition, which
was the current edition in 1977 when the FDCPA was enact-
ed, was identical.
    For two reasons this dictionary definition does not pro-
vide a “plain language” resolution of the issue we face. First,
its content is too vague to provide meaningful guidance.
Dictionaries can be useful in interpreting statutes, see, e.g.,
Octane Fitness, LLC v. ICON Health & Fitness, Inc., 134 S. Ct.
1749, 1756 (2014), but judges and lawyers must take care not
to “overread” what dictionaries tell us. 3 The most striking
features of the dictionary definition in question are its loose-
ness and the inconclusiveness of the component parts of the
definition—“circuits or precincts,” “commonly divided,”
“usually provided,” and “may include.” Add in the FDCPA’s
safety valve—“or similar legal entity”—and the dictionary
definition, instead of mandating the decision in Newsom, al-
lows ample room for classifying Cook County’s divisional
courts and Marion County’s small‐claims courts as “judicial
districts.”
   Second, even if the definition were narrow and specific
enough to support Newsom and the defendant’s position in
the present case, the critical question would be what weight


3 For skeptical views of dictionaries as guides to statutory interpretation,
see, e.g., Jordan v. De George, 341 U.S. 223, 234 (1951) (Jackson, J., dissent-
ing) (describing dictionaries as “the last resort of the baffled judge”);
Frank H. Easterbrook, Text, History, and Structure in Statutory Interpreta-
tion, 17 Harv. J. L. & Pub. Pol’y 61, 67 (1994) (“the choice among mean-
ings [of words in statutes] must have a footing more solid than a diction-
ary—which is a museum of words, an historical catalog rather than a
means to decode the work of legislatures”).
16                                                   No. 13-1821

to give it in interpreting the venue provision of the FDCPA.
The dictionary definition has no solid basis in law that helps
us with our question. Nor is there any link to the enactment
of the FDCPA.
    A law dictionary differs from an ordinary dictionary, one
would suppose, in basing its definitions on legal rather than
ordinary usage. So where did Black’s get its definition of “ju-
dicial district”? That’s not easy to say. The second edition of
Black’s cited at the end of the definition three cases, presum-
ably believed to be the sources of the definition or to explain
or illustrate it: Ex parte Gardner, 39 Pac. 570 (Nev. 1895);
Lindsley v. Board of Supervisors of Coahoma County, 11 So. 336
(Miss. 1892); and Commonwealth v. Hoar, 121 Mass. 375 (1876).
The third edition added a fourth case, Consolidated Flour
Mills Co. v. Muegge, 260 Pac. 745 (Okla. 1927), reversed on
other grounds, 278 U.S. 559 (1928) (per curiam), while retain-
ing the previous three. The fourth edition retained all four
cases. The fifth edition (1979) retained the definition of “ju-
dicial district” (unchanged since the second edition), but
dropped the citations without explanation.
    The later editor may have realized that the four cases cit-
ed in the earlier editions did not support the definition. The
definition, interpreted as favorably as it could be to the deci-
sion in Newsom, might be thought to imply that a judicial
district is created by the legislature and encompasses one or
more counties. But the dictionary’s case citations undermine
that implication. The Lindsley and Hoar cases enforced the
division of counties into smaller judicial districts. Consolidated
Flour Mills (the only twentieth‐century case of the four) re-
jected a foolish challenge to a court’s power to act after the
forum county had been reassigned from one multi-county
No. 13-1821                                                     17

district to another. The court in that case defined “judicial
district” very broadly (semantically, rather than geograph-
ically): “The term ‘judicial district’ is but a political and con-
venient arrangement for electing judges of the district court
and prescribing primarily the territorial jurisdiction of the
district judge, or where he may lawfully preside without
special authority from the Supreme Court.” 260 Pac. at 752.
That flexible definition encompasses the divisional courts in
Newsom and the township small claims courts in the present
case.
    Gardner is delphic: “A judicial district is simply a political
division, provided for by the constitution, but arranged by
the legislature, for the purpose of economizing in the num-
ber of judges. In fact, the inclusion of any two counties in the
same district may almost be said to be accidental.” 39 Pac. at
570. The court did go on to hold (and this part of the holding
is echoed in the definition of “judicial district” in Black’s) that
even though the two counties’ courts were in the same “judi-
cial district,” “the courts of those counties are still separate
and distinct,” and neither could exercise jurisdiction, even
with the parties’ consent, over a case brought in the other
court. Id. Realistically, then, the two counties in Gardner were
separate judicial districts.
    The loose definition of “judicial district” in Black’s Law
Dictionary thus had no real basis in law, as implied by the
editor’s deletion first of the case citations (in the 1979 edi-
tion) and finally of the definition itself (in the 1999 edition).
    There is also no indication that the drafters of the Fair
Debt Collection Practices Act were aware of the dictionary
definition, let alone that they viewed it as helpful, particular-
ly in light of the catch-all extension of § 1692i to a “similar
18                                                 No. 13-1821

legal entity.” The report of the Senate Committee urging
adoption of the proposed Act did not mention the definition
but instead expressed concern with
     the problem of “forum abuse,” an unfair practice in
     which debt collectors file suit against consumers in
     courts which are so distant or inconvenient that con-
     sumers are unable to appear. As a result, the debt col-
     lector obtains a default judgment and the consumer is
     denied his day in court. In response to this practice,
     the bill adopts the “fair venue standards” developed
     by the Federal Trade Commission. A debt collector
     who files suit must do so either where the consumer
     resides or where the underlying contract was signed.
     … The Commission reports that this standard is effec-
     tive in curtailing forum abuse without unreasonably
     restricting debt collectors.
S. Rep. 95‐382, at 5, 1977 U.S.C.C.A.N. 1695, 1699. The Senate
report is entitled to more weight than a vague dictionary en-
try. Although the report offers no guidance for our case more
specific than a reminder of the statutory goal of preventing
abusive forum-shopping, that goal deserves great weight in
interpreting an uncertain statutory term.
     B. The Judicial Administration Approach in Newsom
   Newsom did not rely on the statutory language and the
law dictionary alone. It also focused on court administration.
The opinion recognized that some orders of the Cook Coun-
ty Circuit Court seemed to reflect a venue requirement that
small claims cases be filed in particular subdistricts of the
county. But relying on another order of that court, the opin-
ion held that the entire county was the relevant judicial dis-
No. 13-1821                                                  19

trict for purposes of venue under the FDCPA. 76 F.3d at 818–
19. That second order provided that any case could be as-
signed to any judge of the court and heard in any courtroom
in the county, regardless of where the case had been filed.
The order further provided that no action would be dis-
missed or judgment vacated because the action had been
filed or decided in the wrong department, division, or dis-
trict. Id. at 819. Newsom concluded that what seemed to be
venue rules were merely matters of administrative conven-
ience for the unitary Cook County Circuit Court, which had
just one chief judge and one administration, and that the
boundaries between municipal department districts did not
set any territorial limits to the legal authority of the courts
sitting in particular districts. Id.
   The panel majority in the present case was understand-
ably reluctant, for reasons of stare decisis, to depart from the
reasoning of Newsom. The panel opinion thus reasoned that
even though the township small claims courts in Marion
County had limited venue, the power of each township court
to hear a case from elsewhere in the county and the circuit
judge’s power to transfer cases and judges among townships
made the case similar enough to Newsom to dictate the same
outcome.
    But Newsom’s focus on an array of details of judicial ad-
ministration lost sight of the purpose of § 1692i: to prevent
abusive forum-shopping. By treating an entire county as a
“judicial district” even though the county has been subdi-
vided into smaller districts for purposes that included delin-
eating the venue of small claims courts, Newsom turned a
protection for consumer debtors into a weapon for debt col-
lectors. Where the county courts are in one central location
20                                                  No. 13-1821

there is at least a reasonably level playing field for both sides
in terms of venue. Newsom gave debt collectors new oppor-
tunities for forum‐shopping. They could choose from among
several courts to find one inconvenient for the debtor, friend-
ly to the collector, or both. Cf. Report on the Marion County
Small Claims Courts, supra, at 13–14.
    The Newsom approach, which is indifferent to distance
and inconvenience even where the state courts use smaller
units to decide venue, has even graver implications for coun-
ties larger than Cook (land area 1635 square miles) or Mari-
on (403 square miles). There are many much larger counties.
The area of the nation’s 100th largest county, Eureka County
in Nevada, is 4180 square miles—twice the combined area of
Cook and Marion Counties. The largest county in the United
States is San Bernardino County in southern California. With
more than 20,000 square miles, it’s more than twelve times
larger than Cook County and almost fifty times larger than
Marion County.
    Like Cook County, San Bernardino County has divisions,
each with its own courts, and like Marion County it has
small claims courts. But all the courts are part of the Superi-
or Court of San Bernardino County, which corresponds to
the Cook County Circuit Court. See Small Claims, Superior
Court of California, County of San Bernardino, www.sb-
court.org/Divisions/SmallClaims.aspx (visited July 2, 2014).
The logic of Newsom would allow a debt collector to sue a
debtor in any court in San Bernardino County, regardless of
distance. And distances in San Bernardino County can in-
deed be long. The county is more than 200 miles from east to
west at its widest point, and 150 miles from north to south.
No. 13-1821                                                 21

    There are differences between the Cook County Circuit
Court in Newsom and the township small claims courts in
Marion County in terms of judicial administration, as plain-
tiff Suesz argues. The township small claims courts have
greater independence than Cook County’s municipal de-
partment district courts, all nine courts having been as we’ve
pointed out established as separate courts with separate elec-
tion districts, administration, staffing, and funding, and even
separate seals, and their separate status and the accompany-
ing venue rules having been created in order to remedy a
problem of constitutional dimensions under the Voting
Rights Act. Our dissenting colleagues do not find these dif-
ferences persuasive. These special circumstances might ena-
ble us to distinguish Newsom’s treatment of the municipal
department districts of Cook County. We do not follow that
path, however, because the differences in judicial admin-
istration between Cook County and Marion County have
nothing to do with the purpose of § 1692i in particular or the
FDCPA in general.
   C. The Venue Approach
    Our approach is similar to that of the Second Circuit in
Hess v. Cohen & Slamowitz LLP, 637 F.3d 117 (2d Cir. 2011). A
consumer debt collector had sued a debtor in the Syracuse
City Court in New York. The city court lacked power to hear
the case because the debtor did not reside in Syracuse or a
town contiguous to it, though he did live within the county
containing the city court. The city court dismissed the debt-
collection suit. The debtor then sued the debt collector in
federal court under the FDCPA. The district court dismissed
the case on the theory that the county was the relevant “judi-
cial district,” and the debt collection suit had been filed in
22                                                   No. 13-1821

the county in which the debtor lived. The Second Circuit re-
versed. Its decision was based on the applicable venue rules
of the court in which the collection case had been filed. Here
are the key passages in its opinion:
     Because the court system of which [the collector]
     availed itself is governed by laws that limit the terri-
     torial extent of those courts based on, inter alia, a de-
     fendant’s contacts with the forum, we hold that those
     laws delimit the ‘judicial district’ by which compli-
     ance with the FDCPA’s venue provisions must be
     measured.
                               *****
     Where, as here, a state law outlines the required nex-
     us between the residence or activities of the consumer
     and the location of the court, we hold that such a law
     sets forth the appropriate ‘judicial district’ for purpo-
     ses of the FDCPA with respect to debt collection ac-
     tions brought in that court, regardless of whether that
     provision is styled as jurisdictional or otherwise.
637 F.3d at 123, 124.
    The court made clear that it was focusing on geographic
divisions for purposes of determining venue rather than ju-
risdiction. The geographic limits of the Syracuse City Court’s
power were not jurisdictional, for they could be waived by
the parties. See 637 F.3d at 122–24 & n.4. They were limits on
venue, much like the waivable limits on venue in the Cook
County municipal department districts in Newsom and the
Marion County township small claims courts in this case.
   Focusing on the geographic unit that is relevant for ven-
ue in the court system where the case was filed adapts the
No. 13-1821                                                     23

FDCPA venue provision in § 1692i to the varied court sys-
tems among and within the states. That approach worked in
Hess for the city courts in New York and it will work for the
township small claims courts in Marion County. It should
also work in the huge San Bernardino County, which also
uses internal districts for small claims cases. See generally
Fox v. Citicorp Credit Services, Inc., 15 F.3d 1507, 1515 (9th Cir.
1994) (two Arizona counties were separate judicial districts
under FDCPA, even though state had one unitary superior
court, where the state provided a formal transfer mechanism
between counties); Nichols v. Byrd, 435 F. Supp. 2d 1101, 1108
(D. Nev. 2006) (finding FDCPA venue violation where suit
was filed in a township court in which the debtor did not
live and the lease giving rise to the alleged debt had not been
signed).
    What we are calling the “venue approach” should avoid
the confusion that would be likely to result if we distin-
guished between small claims courts that are divisions of a
larger court and those that are independent, or if we relied
on an ill-defined mixture of administrative details such as
whether cases can be transferred for the convenience of the
parties among smaller districts within a county or whether
judges can substitute for each other, let alone how the courts
are managed, funded, and staffed. Such details are not easy
for either debt collectors or debtors to learn, and there is no
predictable formula for applying them. But more fundamen-
tally, they have nothing to do with preventing abusive fo-
rum-shopping to collect consumer debts.
   D. The Relationship Between Federal and State Law
  The Fair Debt Collection Practices Act does not tell states
how to organize or operate their court systems. Nor does it
24                                                          No. 13-1821

directly control court procedures such as venue rules. A debt
collector for consumer debts may comply with state law, ob-
tain a perfectly valid state court judgment, and simultane-
ously violate the FDCPA by suing in the wrong venue.
    Suppose, for example, that state law allowed venue in the
township where the plaintiff does business, and suppose a
debt collector filed all its consumer debt collection suits in
that township regardless of where the defendants lived or
where the contracts giving rise to the alleged debts had been
signed. Those suits would comply with state law but would
violate the FDCPA. Such violations would not undermine
the validity of state court judgments in favor of a debt collec-
tor, but they would provide the basis for federal remedies
against the debt collector.
   In essence, then, the FDCPA takes state courts as states
choose to structure and operate them. Section 1692i then
provides federal remedies for violations of the new federal
requirements for venue in consumer debt-collection cases
covered by the federal law. The remedies are available
whether or not the filing of the case complies with state law. 4




4 The prospect that a venue choice could comply with state law while
violating federal law does not depend on the size of the judicial district
or on how the statutory term is interpreted. That tension is inherent in
§ 1692i. It would still be present, for example, if state law allowed venue
in another county, such as one where the plaintiff does business. The
legislative history of the FDCPA states that the venue provision “does
not change State or Federal law relating to venue [or] service of process.”
H.R. Rep. No. 95-131, at 6 (1977). But the report was merely making clear
that the law’s venue requirements would apply only to consumer debt
collectors and would not impose broader changes on state venue law.
No. 13-1821                                                   25

    At the same time, and for the same reasons, we do not
think it matters for purposes of § 1692i whether the state
venue rules are established by state statute or court rule (as
here), by standing court order (as in Newsom), or by any oth-
er mechanism. The relevant judicial district or similar legal
entity is the smallest geographic unit relevant for venue
purposes in the court system in which the case was filed, re-
gardless of the source of the venue rules.
    One implication of our analysis is that a consumer debt
collector filing suit in Marion County still retains a limited
choice of venue, at least in theory and as a matter of federal
law. The jurisdiction of the township small claims courts
over small claims cases is concurrent with the jurisdiction of
the county’s circuit and superior courts. Ind. Code § 33-34-3-
2. In the circuit and superior courts in Marion County, as in
the rest of Indiana, venue is county-wide. If therefore a debt
collector chooses to file suit in a circuit or superior court, he
could file it in a courthouse in the center of the county. But if
the debt collector chooses to file suit in a township small
claims court, venue is determined at the township level, thus
requiring the debt collector to select a township consistent
with the FDCPA’s limitations on abusive forum-shopping.
    In practice, though, the potential for confusion or misuse
should be minimal. The judges of the circuit and superior
courts can transfer any small claims case to an appropriate
township small claims court, Ind. Code § 33-34-5-2, and this
is done routinely. (In fact, despite the concurrent jurisdiction,
the clerk of those county courts informs litigants that a case
seeking a judgment equal to or less than $6,000 must be filed
in a small claims court and that the county clerk’s office does
not even support the small claims courts. See Civil Filings:
26                                                    No. 13-1821

Case Type, City of Indianapolis and Marion County,
www.indy.gov/eGov/County/Clerk/civil/Pages/Case-Types.
aspx (visited July 2, 2014).) Also, the civil filing fee in the cir-
cuit and superior courts is nearly twice the filing fee for a
small claims case ($141 versus $82), and the township small
claims courts generally move their civil dockets faster than
the circuit and superior courts, which makes the small
claims courts more attractive to debt collectors. Again, how-
ever, the FDCPA takes the state courts as it finds them.
V. Retroactivity
    Our interpretation of § 1692i requires us to reverse the
judgment of the district court and to remand for further pro-
ceedings on class certification and the merits of plaintiff’s
claim. But Med-1 Solutions, perhaps seeing the handwriting
on the wall, asks that if we overrule Newsom, as we do today,
we should do so only on a prospective basis. It argues that
debt collectors have relied on Newsom to allow them to
choose venue anywhere in the appropriate county.
    As a general matter, adopting a new rule while refusing
to apply it to the parties before us would raise serious consti-
tutional concerns. We exercise judicial authority rather than
the prospective authority of a legislature. See Harper v. Vir-
ginia Dep’t of Taxation, 509 U.S. 86, 106 (1993) (Scalia, J., con-
curring) (“The true traditional view is that prospective deci-
sionmaking is quite incompatible with the judicial power,
and that courts have no authority to engage in the practice.”)
(emphasis in original); James B. Beam Distilling Co. v. Georgia,
501 U.S. 529, 547 (1991) (Blackmun, J., concurring in judg-
ment) (“the nature of judicial review constrains us to consid-
er the case that is actually before us, and, if it requires us to
announce a new rule, to do so in the context of the case and
No. 13-1821                                                   27

apply it to the parties who brought us the case to decide. To
do otherwise is to warp the role that we, as judges, play in a
Government of limited powers”); Firestone Tire & Rubber
Co. v. Risjord, 449 U.S. 368, 379 (1981) (no prospective appli-
cation of jurisdictional rulings).
    The Supreme Court has left itself some room to give its
rulings in civil cases only prospective effect, at least “to
avoid injustice or hardship to civil litigants who have justifi-
ably relied on prior law.” See Harper v. Virginia Dep’t of Taxa-
tion, supra, 509 U.S. at 110–13 (Kennedy, J., concurring in part
and concurring in the judgment), quoting American Trucking
Ass’ns v. Smith, 496 U.S. 167, 199 (1990) (plurality opinion);
Felzen v. Andreas, 134 F.3d 873, 877 (7th Cir. 1998).
    The Supreme Court’s reservation of such a power does
not persuade us to make the present decision effective only
prospectively; and this for two reasons: First, reliance on
prior law is insufficient in itself to justify making a new judi-
cial ruling prospective. See Reynoldsville Casket Co. v. Hyde,
514 U.S. 749, 753–54 (1995) (reversing state court’s decision to
give new U.S. Supreme Court ruling only prospective effect).
Second, a prior decision of one intermediate appellate court
does not create the degree of certainty concerning an issue of
federal law that would justify reliance so complete as to jus-
tify applying a decision only prospectively in order to pro-
tect settled expectations. See Anderson-Bey v. Zavaras,
641 F.3d 445, 454–55 (10th Cir. 2011) (declining to apply new
decision only prospectively despite party’s reliance on prior
circuit decision); Hawknet, Ltd. v. Overseas Shipping Agencies,
590 F.3d 87, 91 & n.7 (2d Cir. 2009) (same); but see Nunez-
Reyes v. Holder, 646 F.3d 684, 690 (9th Cir. 2011) (en banc)
(giving only prospective effect to new decision conforming
28                                                 No. 13-1821

circuit law to decisions of other circuits and of the Board of
Immigration Appeals). Prospective overruling on reliance
grounds is impermissible unless the law had been so well
settled before the overruling that it had been unquestionably
prudent for the community to rely on the previous legal un-
derstanding.
    So suppose we affirmed the dismissal of this case and the
Supreme Court then granted certiorari and reversed. Neither
our prior decision in Newsom nor the panel’s decision in this
case would have justified giving the ruling only prospective
effect on the basis of justified reliance by (in this case) debt
collectors in Marion County.
    The judgment of the district court dismissing this action
is REVERSED and the case is REMANDED to the district
court for further proceedings consistent with this opinion.
No. 13-1821                                                     29


    SYKES, Circuit Judge, concurring. This case concerns the
proper interpretation of the so-called “venue provision” in the
Fair Debt Collection Practices Act (“FDCPA”). Here’s the full
text of the statute, with the key language italicized:
       § 1692i. Legal actions by debt collectors
       (a) Venue
           Any debt collector who brings any legal action on
       a debt against any consumer shall—
               (1) in the case of an action to enforce an
           interest in real property securing the con-
           sumer’s obligation, bring such action only in
           a judicial district or similar legal entity in
           which such real property is located; or
               (2) in the case of an action not described in
           paragraph (1), bring such action only in the
           judicial district or similar legal entity—
                 (A) in which such consumer signed the
              contract sued upon; or
                 (B) in which such consumer resides at the
              commencement of the action.
15 U.S.C. § 1692i (emphases added).
    By its terms, § 1692i requires any debt collector who sues on
a consumer debt to file suit in the “judicial district or similar
legal entity” in which the consumer resides or contracted the
debt. But the statute does not define “judicial district,” and the
term is difficult to interpret and apply to debt-collection actions
filed in state courts, which vary widely in their administrative
structures and rules for jurisdiction and venue.
30                                                    No. 13-1821


    In Newsom v. Friedman, 76 F.3d 813 (7th Cir. 1996), we
resolved the interpretive difficulty by extrapolating from the
Black’s Law Dictionary definition of “judicial district” and also
by looking to the jurisdictional, procedural, and administrative
rules that govern this kind of litigation in the relevant state
court system. The panel majority followed that approach here.
We reheard the case en banc to consider whether to overrule
Newsom and adopt a different interpretation of the phrase
“judicial district or similar legal entity.”
    I agree with much of what Judges Hamilton and Posner
have written for the en banc court, as well as the court’s
decision to overrule Newsom. But I also share some of the
concerns expressed by Judge Flaum in dissent, which I under-
stand to be rooted at least in part in principles of federalism. In
the end, I arrive at the same conclusion as the majority, though
by a somewhat different route.
    Section 1692i is an unusual federal statute. As written, it
establishes a venue rule for “any legal action” to collect a
consumer debt, including debt-collection actions filed in state
court. Most suits to collect consumer debts are state-law claims
for breach of contract, and most of these actions are filed in
state court because they don’t meet the $75,000 amount-in-
controversy threshold for invoking the federal court’s diversity
jurisdiction. See FED. TRADE COMM’N, REPAIRING A BROKEN
SYSTEM: PROTECTING CONSUMERS IN DEBT COLLECTION LITIGA-
TION AND ARBITRATION 6 (2010) (“Debt collection lawsuits
almost invariably are filed in state courts … .”); FED. RESERVE
BANK OF N.Y., QUARTERLY REPORT ON HOUSEHOLD DEBT AND
CREDIT 15 (Nov. 2012) (reporting that the average collection
amount was about $1,500 in the first quarter of 2012); see also
28 U.S.C. § 1332. But it’s doubtful that Congress has the power
No. 13-1821                                                       31


to prescribe procedural rules for state-law claims in state
courts. See generally Anthony J. Bellia Jr., Federal Regulation of
State Court Procedures, 110 YALE L.J. 947 (2001); Wendy E.
Parmet, Stealth Preemption: The Proposed Federalization of State
Court Procedures, 44 VILL. L. REV. 1 (1999).
    Of course, when Congress creates a cause of action over
which the state courts have concurrent jurisdiction, the state
courts are bound by the Supremacy Clause to adjudicate the
claim, see Testa v. Katt, 330 U.S. 386, 393–94 (1947), and some-
times this includes the obligation to follow federal procedural
rules that are specifically tied to the federal claim. For example,
the Supreme Court has held that some federal procedural rules
may apply in state-court litigation if the rules are “part and
parcel” of the federal cause of action being adjudicated in state
court. Dice v. Akron, Canton & Youngstown R.R., 342 U.S. 359,
363 (1952) (holding that the statutory right to a jury trial in
actions under the Federal Employers’ Liability Act (“FELA”)
applies in Ohio state court despite a state procedural rule
requiring that certain factual questions be decided by the
court); see also Cent. Vt. Ry. Co. v. White, 238 U.S. 507, 512 (1915)
(holding that a FELA provision allocating the burden of
proving contributory negligence to the defendant applies in
state court despite a contrary state procedural rule).
    The Court has also held that state procedural rules may be
displaced when they conflict with or unnecessarily burden the
substance of a federal cause of action being litigated in state
court. See, e.g., Felder v. Casey, 487 U.S. 131, 150 (1988) (holding
that a state law imposing a 120-day notice-of-injury prerequi-
site for claims against governmental defendants is preempted
in actions under 42 U.S.C. § 1983); Brown v. W. Ry. of Ala.,
338 U.S. 294, 298–99 (1949) (barring application of a state-court
32                                                    No. 13-1821


pleading rule that interfered with the plaintiff’s substantive
federal rights).
    But these cases involved federal claims being adjudicated in
state court. It’s an open question whether Congress has the
power to prescribe procedural rules for state-law claims in state
court. The Supreme Court has twice noted the issue but
declined to decide it. In Jinks v. Richland County, 538 U.S. 456
(2003), the Court addressed a constitutional challenge to a
provision in the supplemental jurisdiction statute that tolls the
statute of limitations on a supplemental state-law claim “while
the claim is pending and for a period of 30 days after it is
dismissed unless State law provides for a longer tolling
period.” 28 U.S.C. § 1367(d). The Court held that the tolling
provision is “necessary and proper for carrying into execution
Congress’s power ‘[t]o constitute Tribunals inferior to the
supreme Court,’ U.S. Const., Art. I, § 8, cl. 9, and to assure that
those tribunals may fairly and efficiently exercise ‘[t]he judicial
Power of the United States,’ Art. III, § 1.” Jinks, 538 U.S. at 462.
The challenger had also argued that § 1367(d) violates the
principles of state sovereignty articulated in Printz v. United
States, 521 U.S. 898, 918–22 (1997), see also New York v. United
States, 505 U.S. 144 (1992), and that Congress lacks the author-
ity to “prescribe procedural rules for state courts’ adjudication
of purely state-law claims.” Jinks, 538 U.S. at 464. The Court
construed the tolling provision as a substantive rule, not a
procedural one, and on that basis declined to address the state-
sovereignty question. Id. at 465 (“[T]he tolling of limitations
periods falls on the ‘substantive’ side of the line. To sustain
§ 1367(d) in this case, we need not (and do not) hold that
Congress has unlimited power to regulate practice and
procedure in state courts.”).
No. 13-1821                                                      33


    In Pierce County v. Guillen, 537 U.S. 129, 132–33 (2003), the
Court rejected a constitutional challenge to 23 U.S.C. § 409,
which protects traffic-hazard data “compiled or collected” by
the States pursuant to certain federal highway safety programs
from being used as evidence in federal and state court proceed-
ings. The Court held that § 409 was a proper exercise of
Congress’s power under the Commerce Clause to regulate the
channels of interstate commerce—there, the nation’s highways.
Id. at 146–47. In a footnote the Court noted that the challengers
had also argued that § 409 “violates the principles of dual
sovereignty embodied in the Tenth Amendment because it
prohibits a State from exercising its sovereign powers to
establish discovery and admissibility rules to be used in state
court for a state cause of action.” Id. at 148 n.10. The Court
declined to address the question because the lower court had
not yet done so. Id.
    No constitutional argument is raised here; this case presents
only a question of statutory interpretation. Still, our statutory
interpretation inquiry should be informed by important back-
ground principles of federalism. See Bond v. United States,
134 S. Ct. 2077, 2090 (2014) (“[I]t is appropriate to refer to basic
principles of federalism embodied in the Constitution to
resolve ambiguity in a federal statute.”); see also Gregory v.
Ashcroft, 501 U.S. 452, 460–61 (1991).
    My colleagues seem to acknowledge this point, if only
implicitly. For example, they say that § 1692i “does not tell
states how to organize or operate their court systems” or
“directly control court procedures such as venue rules,” but
instead “takes the state courts as it finds them.” Majority op. at
23–24, 26. I agree, but not because that limitation is clear from
the text of the statute, which on its face establishes a uniform
34                                                   No. 13-1821


federal venue rule applicable to all actions to collect consumer
debts, even state-law actions filed in state court. Section 1692i
can function as written—as a venue rule—for debt-collection
actions in federal court. But it can’t function that way for debt-
collection actions in state court, or at least it probably can’t.
Operating a judicial system is a core function of state govern-
ment, and because the States have the sovereign authority to
structure their court systems and establish their own jurisdic-
tional and procedural rules, we must give § 1692i an interpre-
tive gloss—by saying that it “takes the state courts as it finds
them”—in order to avoid serious constitutional difficulty.
     So as applied to debt-collection actions in state court,
§ 1692i must be understood not as a venue rule but as a penalty
on debt collectors who use state venue rules in a way that
Congress considers unfair or abusive. See 15 U.S.C. § 1692k(a)
(establishing a civil remedy for damages against any debt
collector who “fails to comply with any provision of this
subchapter”); see also 15 U.S.C. § 1692 (congressional findings
and declaration of purpose). Even on this understanding,
however, the statute is not free from constitutional doubt. If
Congress lacks the authority to prescribe venue rules for the
state courts, then it may also lack the authority to impose a
federal penalty—in the form of a damages remedy—on
litigants who do not file their state-court lawsuits where
Congress says they must. In the final constitutional analysis,
there may not be much difference between a federal law
establishing a venue rule for state-law litigation in state court
(probably unconstitutional) and a federal law establishing a
damages remedy for not following a federally prescribed rule
about venue in state court.
No. 13-1821                                                      35


    My colleagues note that “[t]he presence of the venue
provision in the Act shows congressional dissatisfaction with
allowing state law to determine where suits to collect con-
sumer debts can be filed.” Majority op. at 6. No doubt that’s
true, but this just highlights the constitutional question about
the limits on Congress’s authority to regulate venue in the state
courts. They say that § 1692i doesn’t “alter[] state rules
governing jurisdiction and venue” but “merely imposes a limit
on which state courts having jurisdiction and venue over a
debt collector’s claim the debt collector may sue in, consistent
with the policy of the federal law.” Id. In the next sentence, we
are reassured that “[t]here is nothing unusual or untoward
about requiring compliance with both state and federal rules.”
Id. I’m not so sure that’s true in this context. The States have
the sovereign authority to establish the jurisdictional and
procedural rules that apply in their courts. Section 1692i
overrides state venue rules, albeit indirectly, by imposing a
federal damages remedy against state-court litigants who do
not comply with the federal requirement.
    Sometimes Congress can do indirectly what it lacks the
power to do directly. See, e.g., South Dakota v. Dole, 483 U.S. 203,
210–11 (1987) (holding that Congress may condition States’
receipt of a portion of their federal highway funds on adoption
of a drinking age of 21). But it’s not clear to me that indirect
regulation is permissible here. When construed as a penalty
against debt collectors for litigating in state court in a way that
violates federal policy, § 1692i may or may not be a valid
exercise of Congress’s power under the Commerce Clause. But
even an affirmative answer to that question “does not conclu-
sively resolve the constitutionality of the [statute]”; the
federalism question under the Tenth Amendment remains.
36                                                   No. 13-1821


Reno v. Condon, 528 U.S. 141, 149 (2000) (holding that a law
permissible under the Commerce Clause may still be unconsti-
tutional under the Tenth Amendment). And we know that
private parties, not just the States, may bring Tenth Amend-
ment challenges. See Bond v. United States, 131 S. Ct. 2355,
2363–64 (2011).
   At a minimum § 1692i must be interpreted with the limits
on Congress’s power in mind. This requires, as Judge Flaum
suggests, sensitivity to the structure of each State’s court
system and the particular rules that govern its judicial subdivi-
sions.
    Returning to the interpretive problem at hand, to avoid
liability under the FDCPA for violation of § 1692i, a debt
collector must file suit in the “judicial district” in which the
consumer resides or contracted the debt. As applied to debt-
collection actions in state courts, the phrase “judicial district”
is ambiguous because the States structure their court systems
in a variety of ways. They may not use the term “district” to
describe their judicial subdivisions, or they may use the term
in a way that is not relevant to determining compliance with
§ 1692i.
     I agree with Judges Hamilton and Posner that the Black’s
definition of “judicial district”—an interpretive tool promi-
nently featured in Newsom—doesn’t help resolve the ambigu-
ity. When the FDCPA was adopted, Black’s defined the term by
reference to the territorial boundaries of the court’s authority
and the presence of a court of general subject-matter jurisdic-
tion. Judges Hamilton and Posner explain at length why this
definition is not useful. I concur and have nothing to add to
this discussion.
No. 13-1821                                                           37


    I agree as well that state venue rules play an important role
in determining the appropriate “judicial district” under § 1692i
in debt-collection actions filed in state court. So too does the
structure of the State’s court system. Deciding how far to drill
down into the State’s judicial hierarchy to find the relevant
“judicial district” for purposes of § 1692i will depend in large
part on how the State structures its court system for jurisdic-
tion and venue over this kind of litigation.
    Section 1692i is obviously aimed at promoting a venue
convenient to the consumer debtor. In light of this manifest
purpose, and in deference to the prerogatives of the States to
set their own procedural rules, I agree that the phrase “judicial
district or similar legal entity” is best understood to mean the
judicial subdivision, defined by state law, that is relevant to
determining venue in the court system in which the case is
filed.5 See Majority op. at 2, 13, 22–23. Judges Hamilton and
Posner amply explain why this is so, and again I have nothing
to add to their analysis.
    This construction of § 1692i resolves the statutory ambigu-
ity but does not remove the constitutional cloud. The constitu-
tional question is for another day.
    One final point before I conclude. Looking to state venue
rules at the “system” level is important. In deference to the
State’s right to set its own procedural rules for litigation in its
courts, § 1692i probably can’t be understood to impose liability
on debt collectors for using a court of record instead of a local
court (i.e., a limited-jurisdiction, nonrecord municipal court) if
state law makes the former available. As Judges Hamilton and

5
 I’ve used the term “judicial subdivision,” whereas my colleagues use the
phrase “smallest geographic unit,” but I think we mean the same thing.
38                                                   No. 13-1821


Posner explain, under Indiana law the small-claims jurisdiction
of the Marion County township courts is concurrent with the
county’s circuit and superior courts. Majority op. at 25; see also
IND. CODE § 33-34-3-2. The township courts, however, are not
courts of record. See IND. CODE § 33-34-1-3.
     There may be practical and administrative impediments to
filing a small-claims action in the Marion County circuit or
superior courts, see Majority op. at 25–26, and debt collectors
apparently prefer to use the township courts, see id. at 12–13,
26. But sensitivity to federalism suggests that § 1692i should
not be interpreted to penalize debt collectors for suing in a
court of record if state law gives them that option. In other
words, the statute should not be interpreted to force debt
collectors to use a local, nonrecord court system if state law
permits them to sue in a court of record. That’s why compli-
ance with § 1692i is determined by reference to the judicial
subdivisions that are relevant for venue purposes in the court
system in which the debt collector has chosen to file.
    Accordingly, with these limitations and additional observa-
tions, I agree with the court’s interpretation of § 1692i and the
decision to overrule Newsom, and I join the judgment reversing
and remanding for further proceedings.
No. 13-1821                                                    39

    FLAUM, Circuit Judge, with whom KANNE, Circuit Judge,
joins, dissenting. The court’s new rule—defining “judicial
district” in § 1692i of the Fair Debt Collection Practices Act
as the smallest geographic area used for determining venue
wherever the debt collector files the case—may be a laudable
one, as a matter of policy. However, our task is not to fine-
tune statutes, but to reason through Congress’s language as
we find it. And while the majority’s definition is arguably
consistent with the general purpose behind the FDCPA, it is
clearly not compelled—nor even suggested—by the statuto-
ry text.
    When Congress does not define a statutory term or
phrase, courts normally use its ordinary meaning. See, e.g.,
Sebelius v. Cloer, 133 S. Ct. 1886, 1893 (2013). Congress’s omis-
sion of a definition for the phrase “judicial district” suggests
that it meant to refer to judicial districts as they are defined
by the government that established the relevant courts. For
debt-collection suits, those courts are usually state courts. In
this case, the state is Indiana, so our inquiry should be
whether Indiana created separate judicial districts when it
established the Marion County township courts. In my view,
the township courts are subdivisions of a single judicial dis-
trict, which is Marion County as a whole. Cf. Ind. Code § 33-
33-49-2 (“Marion County constitutes the nineteenth judicial
circuit.”).
    But instead of deferring to the state’s definition of its dis-
tricts, the majority replaces congressional silence in § 1692i
with a purposive definition of judicial district that is of the
majority’s own design. In doing so, the court federalizes the
term “judicial district” for the purposes of the FDCPA. I de-
cline to join this decision because I believe the court’s rule
40                                                    No. 13-1821

seizes upon a general congressional purpose behind the
FDCPA—protecting debtors from abusive collection practic-
es—to craft a rule more exacting than Congress intended. A
high-level statutory purpose is simply an insufficient justifi-
cation for this stringent new rule.
    To take a step back: § 1692i makes it a violation of federal
law for a debt collector to file a collection action any place
other than the “judicial district or similar legal entity [where
the] consumer signed the contract sued upon [or where the]
consumer resides.” 15 U.S.C. § 1692i. This prohibition re-
stricts the locations where a collection action can lawfully be
filed, but only to the level of the “judicial district” (or similar
legal entity); if a judicial district is subdivided into smaller
component parts, a debt collector may still have some lee-
way in deciding where to file.
    The majority holds that the judicial district referenced in
§ 1692i should be defined so as to advance the federal goals
of combating unfair and abusive collection practices. But as I
read the statute, that section directs us to incorporate judicial
districts as they are defined by the states—§ 1692i is not
meant to modify the concept of judicial district. The majority
believes that this approach renders § 1692i meaningless, be-
cause if Congress merely wished to adopt state jurisdictional
rules, there would have been no need for a federal prohibi-
tion in the FDCPA. This understanding is incorrect for two
reasons.
    First, under my interpretation of § 1692i, the FDCPA still
imposes a harsher penalty on collectors who fail to honor
existing state jurisdictional and venue rules. Congress meant
to combat default-judgment-seeking debt collectors who file
suit in courts “so distant or inconvenient that consumers are
No. 13-1821                                                   41

unable to appear.” S. Rep. No. 95-382, at 5 (1977). Without
the FDCPA’s federal overlay, this tactic may be a low-stakes
gambit—the only downside to filing in the wrong court is
that the case will get moved if perchance the debtor shows
up. Section 1692i thus gives state-law jurisdiction and venue
rules teeth.
    Second, my reading of § 1692i still places meaningful re-
strictions on state law, by restricting filings to the judicial
district where the debtor lives or signs a contract. Even if
state venue rules permitted a creditor to file in the district
where the debtor works, for example, this would not be
permissible under the FDCPA.
    Where I part with the majority is its sole emphasis on
venue rules to define the scope of a judicial district or similar
legal entity. Judicial districts are products of positive law—
they exist because a governmental entity established courts
and then divided them into units. But states need not set the
boundaries of their judicial districts by their venue rules
alone. It is perfectly appropriate for a state to choose to con-
sider other factors, like geography, administrability, conven-
ience, or subject-matter specialization—as I believe Indiana
has done in Marion County. Indeed, the evidence of con-
gressional intent regarding § 1692i suggests that Congress
intended to preserve state law: a House Committee report in-
dicates that the FDCPA’s venue provision does “not change
State or Federal law relating to venue [or] service of pro-
cess.” H.R. Rep. No. 95-131, at 6 (1977). But the majority’s
approach could force a de facto change on the states.
    We simply have no basis to conclude that Congress
would have thought it unfair or abusive if a debt collector
files suit within the state-defined judicial district, but in a
42                                                  No. 13-1821

venue that is not closest to the debtor. If Congress had want-
ed to impose a new federal concept of a judicial district—one
more exacting than the existing units created by state law—
Congress would have had to do so far more clearly. Cf. BFP
v. Resolution Trust Corp., 511 U.S. 531, 543–45 (1994) (defining
a disputed term in the Bankruptcy Code in light of relevant
state law and noting that Congress must be explicit if it
wishes to adjust the balance of state and federal authority).
Further, it makes sense that Congress would reference the
judicial districts already created by the states, as the FDCPA
must be applied to all fifty of them despite their individual
structural idiosyncrasies. The Federal Trade Commission’s
fair venue standards, cited approvingly in a Senate Commit-
tee report on the FDCPA, likewise do not define judicial dis-
trict, but instead take the state’s structure as a given. S. Rep.
No. 95-382, at 5. In short, I see no indication that Congress
would have thought “judicial district or similar legal entity”
meant only “the smallest geographic area that is relevant for
determining venue.” Slip op. at 2. (Indeed, as Judge Kanne’s
dissent demonstrates, the peculiarity that would result from
applying the majority’s rule in federal debt-collection actions
strongly suggests that this rule is not what Congress had in
mind.)
    Our decision in Newsom v. Friedman, 76 F.3d 813 (7th Cir.
1996), properly recognized that states are responsible for de-
fining their own judicial districts. Newsom refers to the defi-
nition of “judicial district” found in the Black’s Law Diction-
ary in effect when the FDCPA was enacted: “One of the cir-
cuits or precincts into which a state is commonly divided for
judicial purposes; a court of general original jurisdiction be-
ing usually provided in each of such districts, and the
No. 13-1821                                                  43

boundaries of the district marking the territorial limits of its
authority.” Newsom, 76 F.3d at 817.
    I continue to believe that Newsom’s virtue lies in the way
it balances the protection of debtors with the realities of var-
ied and unique state-court systems. Newsom has us look to
state law—and more specifically to court rules and admin-
istration—to discover how the state defines its judicial dis-
tricts.
    Judge Kanne thoroughly explains why the county, and
not the township, is the proper judicial district when we fo-
cus on Indiana specifically. But I hasten to add that in many
cases, the analysis under either Newsom or the court’s new
rule will be the same. For example, if an Indiana debt collec-
tor files in the superior court—a county-level trial court of
general jurisdiction that is found throughout the state—the
analysis is straightforward and the debt collector need only
file in the proper county. The new rule is satisfied because
the county is the smallest area for determining venue in the
superior court. And the county is the judicial district under
Newsom because the superior court is the court of general ju-
risdiction and the common division statewide. 76 F.3d at 818.
Things get trickier in courts of limited jurisdiction like the
township courts in this case. The difficulty arises in deciding
whether these limited-jurisdiction courts are subdivisions of
a larger district or freestanding judicial districts themselves.
Limited-jurisdiction courts can be judicial districts, but need
not be in all cases. Compare Newsom, 76 F.3d at 819 (limited-
jurisdiction municipal-department districts were not sepa-
rate judicial districts), with Hess v. Cohen & Slamowitz, 637
F.3d 117, 119 (2d Cir. 2011) (Syracuse city courts were sepa-
rate judicial districts). For these limited-jurisdiction courts,
44                                                    No. 13-1821

Newsom asks how the courts function and considers territo-
rial restrictions on the filing of suits. 76 F.3d at 817–19. This
inquiry requires us to consider whether an action has been
filed in the proper judicial district as defined by the state—
which is quite likely what Congress had in mind.
    The majority opinion deconstructs the historical bona fides
behind the Black’s Law definition of judicial district and con-
cludes that there is no common-law definition of the phrase.
But I do not find this analysis particularly illuminating. In
Newsom, we turned to Black’s in part because its definition
took a commonsense tack to defining a judicial district. What
is important about Newsom’s definition is that it gives courts
valuable guidance while also providing leeway to decide
what states consider to be their own judicial districts.
    I close by noting that I believe Newsom is consistent with
the Second Circuit’s decision in Hess, 637 F.3d 117—more so,
in fact, than the court’s rule. Like Newsom, Hess directs courts
to look at the specifics of state law to define judicial districts.
The Syracuse city courts at issue in that case had no authori-
ty to hear a case if the resident lived outside of Syracuse or
the adjoining towns. If a defendant from outside this zone
showed up to court and objected, the court did not transfer a
case, but dismissed it, because the filing was improper under
state law. Id. at 121–23. Therefore, the Hess court concluded
that the city court was a freestanding judicial district under
New York law. Newsom similarly looked to state law. But in
contrast to the city court in Hess, the courts at issue in New-
som were not judicial districts, in part because the filing of
the debt collection suits was not improper under state law.
   The court’s new rule, contrary to Hess and Newsom, does
not give appropriate deference to the way a state chooses to
No. 13-1821                                              45

structure its own court system. For this reason, I would up-
hold Newsom, and I respectfully dissent from the majority’s
decision to overrule it.
46                                                    No. 13-1821

    KANNE, Circuit Judge, dissenting. This is a simple statutory
interpretation case. The parties ask us to determine the
meaning of the words “judicial district or similar legal entity”
as they appear in the venue provision of the Fair Debt Collec-
tion Practices Act, and the majority is happy to oblige. But
there is a problem: This court has already answered that
question. In Newsom v. Friedman, 76 F.3d 813 (7th Cir. 1996),
this court found that the operative phrase was unambiguous
and susceptible of a plain-meaning interpretation. We relied on
the edition of Black’s Law Dictionary current when the FDCPA
was passed to define a judicial district or similar legal entity as:
     One of the circuits or precincts into which a state is
     commonly divided for judicial purposes; a court of
     general original jurisdiction being usually provided in
     each of such districts, and the boundaries of the district
     marking the territorial limits of its authority; or the
     district may include two or more counties, having
     separate and independent county courts, but in that
     case they are presided over by the same judge.
Newsom, 76 F.3d at 817 (quoting Black's Law Dictionary 848
(6th ed. 1990) (and referencing earlier editions)). Since then, the
only other circuit court to directly consider the issue adopted
the exact same definition. Hess v. Cohen & Slamowitz LLP, 637
F.3d 117, 121 (2d Cir. 2011).
    We have said, too many times to count, that we require a
“compelling” reason to overturn circuit precedent, as the
principle of stare decisis requires that we give considerable
weight to prior decisions of this court. United States v. Lara-
Unzueta, 735 F.3d 954, 961 (7th Cir. 2013). The presumption in
favor of existing law is overcome only in the most exceptional
of circumstances, such as when our decision is overruled or
No. 13-1821                                                        47


undermined by the decisions of a higher court or by legislative
action. Id. We might also consider whether the existing rule is
simply unworkable as a practical matter, whether surrounding
principles of law have developed so far as to leave an old rule
behind, or whether facts have changed so much as to rob the
rule of its general applicability or justification. Planned Parent-
hood of Se. Pa. v. Casey, 505 U.S. 833, 854–55 (1992). What we
will certainly not do is overturn a previous decision simply
because a majority of the members of this court believe it was
incorrect:
   [I]f the fact that a court considers one of its previous
   decisions to be incorrect is a sufficient ground for
   overruling it, then stare decisis is out the window,
   because no doctrine of deference to precedent is needed
   to induce a court to follow the precedents that it agrees
   with; a court has no incentive to overrule them even if
   it is completely free to do so. The doctrine of stare decisis
   imparts authority to a decision, depending on the court
   that rendered it, merely by virtue of the authority of the
   rendering court and independently of the quality of its
   reasoning. The essence of stare decisis is that the mere
   existence of certain decisions becomes a reason for
   adhering to their holdings in subsequent cases.
Tate v. Showboat Marina Casino P’ship, 431 F.3d 580, 582–83 (7th
Cir. 2005) (citation and internal quotation marks omitted).
    Or so I thought. Despite the fact that the principle of stare
decisis carries “special force” in the statutory interpretation
context, John R. Sand & Gravel Co. v. United States, 552 U. S. 130,
139 (2008)—so much force, in fact, that asking us to overrule a
previous statutory interpretation decision can result in the
summary disposition of your appeal, see, e.g., United States v.
48                                                           No. 13-1821


Howell, No. 14-1367, __ Fed. Appx. __, 2014 WL 2523374 (7th
Cir. June 5, 2014)—I cannot find any remotely valid justifica-
tion for overruling Newsom in the entirety of the majority’s
opinion. It makes no difference that Newsom was a panel
decision. Nearly all of the decisions that issue from this court
are panel decisions, and the principles of stare decisis still apply.
The fact that we are now sitting en banc means that we have the
authority to disregard a prior decision, but it does not mean
that we can or should do so without a valid reason.1
    What reason is given? The majority opinion complains that
the Newsom/Black’s definition is too vague, and that the
sources cited by Black’s are underwhelming. Those are not
sufficient reasons to abandon existing law; they are just
another way of saying the majority believes that Newsom was
decided incorrectly. After casting that decision aside, the
majority then moves immediately to the policy objectives
underlying the FDCPA, and summarily redefines the phrase
“judicial district or similar legal entity” to mean “the smallest
geographic area that is relevant for determining venue in the
court system in which the case is filed.” Even if I leave the stare
decisis issue behind, that definition is wrong because the
process that led to it disregarded the established canons of
statutory construction, and it is wrong because it cannot be
usefully or consistently applied to the court systems in our
jurisdiction. I write separately to address each of those points,
and I ultimately join the dissent of Judge Flaum.



1
   By way of comparison, the United States Supreme Court sits “en banc” in
every case that it hears, and it has the authority to overturn its own prior
decisions in every case that it hears. And yet Supreme Court opinions are
littered with references to the doctrine of stare decisis.
No. 13-1821                                                     49


                                I.
    I will begin by noting the most obvious flaws in the major-
ity’s process. As I have mentioned, the core of this case is a
simple question of statutory construction. The first canon of
statutory construction is that we begin with the text itself.
Connecticut Nat’l Bank v. Germain, 503 U.S. 249, 253–54 (1992).
Absent ambiguity, the first canon is also the last: “judicial
inquiry is complete.” Id. (quoting Rubin v. United States, 449
U.S. 424, 430 (1981)). The majority opinion summarily con-
cludes that the words “judicial district or similar legal entity,”
at least in this context, are ambiguous, and so turns to legisla-
tive intent to discern the meaning of the statute. Like Judge
Flaum, I believe the majority is mistaken. The operative phrase
is unambiguous and susceptible of a common understanding,
and there is therefore no need to turn to policy concerns or
legislative history to decide this case. By shortchanging the first
step in the process, the majority has engaged in disordered
statutory interpretation.
    First, not only was the original panel’s reference to Black’s
Law Dictionary consistent with existing law as set out in
Newsom, it was consistent with usual interpretive practice.
“Without a statutory definition, we construe [a] term ‘in
accordance with its ordinary or natural meaning,’ a meaning
which may be supplied by a dictionary.” Carmichael v. The
Payment Ctr., Inc., 336 F.3d 636, 640 (7th Cir. 2003) (quoting
FDIC v. Meyer, 510 U.S. 471, 476 (1994)). I agree with the
majority that there are dangers to blind reliance on dictionary
definitions, but as Judge Flaum rightly notes, this particular
dictionary provided a definition that comports with common
sense. I do not grasp the value of the majority’s search for a
definitive source underlying the Black’s definition. Dictionar-
50                                                            No. 13-1821


ies—even legal ones—are descriptive, not prescriptive; their
goal is to define words according to their common usage. That
is why the meanings of words often change from one edition
to another, and why some new words enter a dictionary and
some old words leave. Does the majority mean to suggest that
Black’s was wrong about the common usage of the term
“judicial district” at the time the statute was enacted? If so, on
what basis? If not, what is the point?
    Second, the Black’s definition is not “vague” at all, at least
not in the context of this case. Black’s tells us to look for “one
of the circuits or precincts into which a state is commonly
divided for judicial purposes.” In Indiana, that is easy to do.
The “circuit or precinct” into which Indiana is “commonly
divided for judicial purposes” is the “judicial circuit.”2 See Ind.
Const. Article 7, Sections 1, 7–8 (empowering the General
Assembly to divide the state into judicial circuits); Ind. Code
Title 33, Article 28 (establishing the powers and duties of the
circuit courts, generally); see also 7 Ind. Law Encyc. Courts § 17.
Indiana has 92 counties, and all but two of them (the smallest
two, Ohio and Dearborn) comprise their own judicial circuit
and have their own circuit court. See Ind. Code Title 33, Article
33, Chapters 1–92 (establishing and numbering a judicial circuit
and circuit court for each Indiana county). For most counties,
the Indiana legislature has created “superior courts” to share
the load with the circuit court, or to supplant it as the primary
trial court within that judicial circuit. See, e.g., Ind. Code § 33-
33-49-6 (Marion County). With respect to at least one county,


2
  The General Assembly has authorized the Office of Judicial Administra-
tion to break the state up into a number of larger “judicial districts,” Ind.
Code § 33-24-6-10, but those districts exist for administrative, not judicial,
purposes.
No. 13-1821                                                       51


the legislature has taken a different approach, and created
additional circuit judgeships. See, e.g., Ind. Code 33-33-53-1–8
(Monroe County). Some counties have been legislatively
authorized to operate separate small claims mechanisms within
the circuit court. See Ind. Code § 33-28-3-1–10. One county,
Saint Joseph, has a separate probate court created by the
legislature. Ind. Code § 33-31-1-1. In short, county-by-county
structures vary a great deal, but all of those structures exist
within a judicial circuit. The judicial circuit is the level at which
uniformity can be found; the common division for judicial
purposes.
    It is just as easy to see that the Marion County Small Claims
Courts do not qualify. The Marion County Small Claims
Courts are unique in the State of Indiana in terms of their
structure and function. And Marion County, obviously, falls
within the Indiana Judicial System. The Marion County Small
Claims Courts are therefore not a common division in the state
court system in which they exist. They are the exact opposite.
     There is nothing vague about any of this. And yet the
majority tosses the Newsom/Black’s definition aside, claiming
it is too vague and unfounded to be useful. Next, it immedi-
ately turns to the policy underlying the FDCPA to craft an
entirely new definition with no source in any statute, case law,
usage guide, dictionary, or any other conceivable source of
authority on the meaning of the words, rather than the intent
behind the words, in this statute. That is not how statutory
construction works.
    For one thing, casting aside the Newsom/Black’s defini-
tion—if I were willing to go that far with the majority—does
not mean there can be no “plain meaning.” It is not compre-
hensible to me to suggest that we have no idea what Congress
52                                                            No. 13-1821


means when it says the words “judicial district.” We know
exactly what a “judicial district,” in the common parlance of
the law, is. Our job is to hear appeals from seven of them. If we
read the words “judicial district” to refer to judicial districts as
they exist in the federal court system and as they are so
frequently referenced throughout the United States Code,3 the
commonsense approach would be to understand the words


3
   It is true that the vast majority of collection actions take place in state
courts, but we would do well to remember that debt collection actions can
and do take place in federal court, as well. The FDCPA by its terms applies
to those actions, too, and Congress knew that when it passed the law.
Moreover, the impact of the FDCPA on federal court debt collection actions
is an issue of growing concern. Student debt has surpassed all but mortgage
debt as the largest bit of baggage in our nation’s consumer inventory, and
we are witnessing an uptick in federal court collection actions as the default
rate on federal student loans increases. See Halah Touryalai, $1 Trillion
Student Loan Problem Keeps Getting Worse, Forbes (Feb. 21, 2014),
http://www.forbes.com/sites/halahtouryalai/2014/02/21/1-trillion-student
-loan-problem-keeps-getting-worse/; Scott Travis, Feds crack down on South
Florida student loan defaulters, Sun-Sentinel (May 12, 2012),
http://articles.sun-sentinel.com/2012-05-12/news/fl-student-loan-lawsuits
-20120510_1_student-loan-default-rate-federal-stafford-loans. Suits founded
on debts owed to the federal government may be filed in federal court
regardless of the amount-in-controversy. These suits are exempt from
FDCPA coverage when initiated by the federal government itself, 15 U.S.C.
§ 1692a(6)(C), but defaulted loans are often pursued by private contractors
to the Department of Education, for whom the rules are less clear. See
Federal Student Aid Office of the Department of Education (June 24, 2014),
https://studentaid.ed.gov/about/data-center/business-info/contracts/colle
ction-agency. I mention all of this because it would be short-sighted of us
to forget that the rule we espouse in this case applies in every court system
within our geographical jurisdiction, not just Indiana’s. That includes the
federal courts, and what may soon become a litigation area of substantial
public concern. As I explain hereafter, any attempted application of the rule
proposed by the majority to the federal court system substantially
undermines the integrity of their result.
No. 13-1821                                                                 53


that follow, “or similar legal entity,” to refer to the analogous
level of division in a given state court system, however titled.4
    But the majority opinion never stops to consider the
possibility that the words “judicial district” may just not be
that great a puzzle. Why? Because “terms that seem plain and
easy to apply to some situations can become ambiguous in
other situations.” Slip op. at 6. That is an inadequate justifica-
tion for a finding of ambiguity. “The plainness or ambiguity of
statutory language is determined by reference to the language
itself, the specific context in which that language is used, and
the broader context of the statute as a whole.” Vulcan Const.
Materials, LP v. Fed. Mine Safety and Health Review Comm’n, 700
F.3d 297 (7th Cir. 2012) (citation omitted). Noticeably absent
from that list is reference to the unusual facts of any particular
case. There are good reasons for that. A law that is subject to
change whenever hard facts come along is no law at all. Hard
facts mean hard work is before us, not that the law is wrong.
   Moreover, even if the statute were ambiguous, I do not see
how the majority’s chosen definition falls within the range of
that ambiguity. Statutory ambiguity presents us with an


4
  The relevant question, at that point, is how do we identify an appropriate
comparator in a state court system? I would begin by noting the salient
characteristics of our model: a federal judicial district, something we can all
agree should fall within any sensible interpretation of the words “judicial
district or similar legal entity.” I will not generate an exhaustive list here,
but it would likely turn out to look a great deal like the Newsom/Black’s
definition: lowest-level common division for judicial purposes in the
system in which it exists, etc. Next, I would search for a level of division in
Indiana’s court system that is analogous in most respects. It would again be
easy to see that the constitutionally authorized judicial circuits meet nearly
every criteria we could put forward; the Marion County Small Claims
Courts would meet none.
54                                                   No. 13-1821


opportunity to choose from among equally legally justified
options. It is not a creative license. I do not see the majority
presenting competing common understandings of what a
“judicial district or similar legal entity” could be. I see the
majority replacing the words “judicial district or similar legal
entity” with an entirely new phrase, “smallest geographic area
that is relevant for determining venue in the court system in
which the case is filed,” because those new words produce the
result most consistent with the purpose of the statute in this
particular case. That may be an equitable outcome, but it is
legally improper: “Ambiguity sometimes justifies resort to
legislative history, but it is used to decipher the ambiguous
language, not to replace it.” Peterson v. Somers Dublin Ltd., 729
F.3d 741, 749 (7th Cir. 2013). The majority’s reliance on legisla-
tive intent is inappropriate here, and it leads to some con-
founding results.
                               II.
    I have made my concern with the majority’s analytical
process clear: I believe the majority too casually tosses aside
principles of stare decisis and the canons of statutory construc-
tion to arrive at a result consistent with its understanding of
the policy aims undergirding the FDCPA. Now I will briefly
address why I believe the majority’s result is just plain wrong.
I believe it is wrong because it leads to bizarre and inconsistent
results irreconcilable with the statutory text and the intent
behind it, and because the outcome reached by the majority
defeats its own stated purpose.
    First, the majority’s definition means that many federal
judicial districts are not “judicial districts,” but divisions of
those federal judicial districts are. Many federal judicial
districts are broken up into smaller geographical units:
No. 13-1821                                                      55


divisions. A quick internet search confirms that at least some
of those judicial districts’ local rules require civil actions to be
filed in the division of the district court in which proper venue
lies. See, e.g., Northern and Southern Districts of Iowa Local
Rule 3(b); District of Montana Local Rule 3.2(b); Western
District of Virginia Local Rule 2(b). It cannot be meaningfully
argued that the divisions are not “geographic areas” in the first
place; their boundaries are tied to county lines.
   In these judicial districts, the divisions are therefore the
“smallest geographic area that is relevant for determining
venue in the court system in which the case is filed.” The only
possible way the majority could expand its definition of a
“judicial district” to include the districts themselves is to resort
to “details of court administration”—same judges, same
administrative staff, same court seal, etc. But even where that
works (and it will not work everywhere), it is exactly the
approach the majority ostensibly eschews in abandoning
Newsom. Slip op. at 3. That is a problem.
    Second, the majority’s definition leads to inconsistent
results within the same judicial systems. Putting aside the
problem that some federal districts are still “districts” while
others are not, one need only look to Indiana to see how.
Marion County is the only county in Indiana for which the
small claims courts will constitute the relevant judicial district.
The majority’s definition of the operative phrase therefore
means that a “judicial district or similar legal entity” in Marion
County is something different than a “judicial district or
similar legal entity” in Shelby County, Saint Joseph County,
Allen County, or Jasper County. I can conceive of no possible
justification for this outcome. How can we define a “judicial
district”—something which by the nature of the words
56                                                        No. 13-1821


themselves must be a division of some larger entity—in a way
that is not consistent with respect to that larger entity?
    I understand that the majority outcome is a boon to Marion
County residents who have trouble getting from one township
to another to defend against a case. Perhaps this is especially
true for the typical small claims defendant, who is likely a
person of limited means. But at least public transportation
exists in Marion County in a meaningful way. There are poor
people in rural Indiana, too, and their county seats are often
just as far away from them, if not farther, than the distance
between the two Marion County townships at issue in this
case.5 The majority’s new definition does nothing for them, and
the result has an air of arbitrariness about it. Even if I ride
along with the majority to the point of considering legislative
intent, am I to believe Congress intended the FDCPA to
provide greater protection to debtors in Marion County than
in the rest of the State of Indiana? I cannot accept as plausible
any reading of the words “judicial district” that varies so
wildly from one place within the same court system to another.
    That leads me to my greatest concern. The majority opinion
is sprinkled throughout with language suggesting that its goal
is to establish a rule honoring Congress’s intent to impose
consistent federal limitations on debt collectors’ choice of venue
when filing in state courts. See, e.g., Slip op. at 6 (“The presence
of the venue provision in the Act shows congressional dissatis-
faction with allowing state law to determine where suits to



5
  Marion County encompasses 396 square miles and is nowhere near the
largest county in the state. Allen County, home to Fort Wayne, Indiana’s
second most populous city, covers 657 square miles. Jasper County, home
to the undersigned, covers 560.
No. 13-1821                                                               57


collect consumer debts can be filed.”).6 These remarks are often
presented as a foil to Judge Flaum’s preferred approach:
defining a “judicial district,” with respect to a state court
system, as that unit into which the state consistently divides
itself. But if enacting a federal rule above the reach of med-
dling, incompetent, or insufficiently protectionist state govern-
ments was the majority’s intent, it has failed. The majority rule
depends entirely on state venue rules, which the state courts or
legislatures are free to change on a whim. Ultimately, therefore,
the majority reaches a result that frustrates its own purpose;
this rule is no “rule” at all.
    Finally, none of this is meant to suggest that forum-shop-
ping by debt collectors in Marion County is not a problem, or
that nothing should be done to fix it. It is a problem, and
Indiana is already taking steps to fix it. But the majority
disregarded the principle of stare decisis without even paying
lip service to any of the established justifications for doing so,
then proceeded to shortchange the first step of the statutory
interpretation process in its effort to achieve a result consistent
with its understanding of the policy aims of the FDCPA. In so
doing, the majority reached a result which defeats its own
purpose and falls apart with any attempt at general application
to the various court systems within our territorial jurisdiction.
I cannot sign on to that. While I am of the opinion that the
judicial circuits themselves, and not any specific court within
them, are the relevant “judicial districts” in Indiana, I find
Judge Flaum’s reasoned approach and his adherence to our



6
  I share some of Judge Sykes’s concerns about the propriety of that
consideration in light of general principles of federalism, although I do not
understand that issue to be directly before us.
58                                            No. 13-1821


Newsom decision much more persuasive than that put forward
by the majority. I therefore join in his dissent.